Exhibit 10.1

 

EXECUTION VERSION

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

AMENDMENT (this “Amendment”) dated as of February 9, 2017 to the Credit
Agreement dated as of April 24, 2015 (as amended by amendment no. 1 thereto
dated October 21, 2016, the “Credit Agreement”) among COMMUNICATIONS SALES &
LEASING, INC. (“Parent”), CSL CAPITAL, LLC (“CSL Capital” and, together with
Parent, the “Borrowers”), the LENDERS party thereto (the “Lenders”), the Agents
party thereto and BANK OF AMERICA, N.A., as Administrative Agent and Collateral
Agent (collectively, the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Borrower will
obtain Other Term Loans, which Other Term Loans shall be used to replace in full
the principal amount of all Indebtedness in respect of the Term Loans (as
defined in the Credit Agreement immediately prior to giving effect to this
Amendment) outstanding immediately prior to giving effect to this Amendment (the
Term Loans outstanding immediately prior to giving effect to this Amendment, the
“Existing Term Loans”), which replacement shall in the case of the Continuing
Term Loans (as defined below) take the form of an amendment to the Existing Term
Loans effected pursuant to this Amendment, and the Existing Term Loans (and the
Shortfall Term Loan (as defined below)) as so amended shall constitute the “Term
Loans” for all purposes of the Loan Documents and the “Term Lenders” shall be
the holders of such Term Loans;

 

WHEREAS, (a) the Term Loans as so amended hereby shall be pari passu in right of
payment and Collateral with all other Loans and Obligations under the Loan
Documents and shall be in an aggregate principal amount of $2,107,966,875 and
shall have the terms set forth herein and in the Credit Agreement as amended
hereby and (b) the incurrence of the Amendment No. 2 Other Term Loans and the
replacement of the Existing Term Loans therewith shall only require the
signatures of the Continuing Term Lenders (as defined below), the New Term
Lenders (as defined below), the Loan Parties and the Administrative Agent;

 

WHEREAS, each Term Lender under the Credit Agreement immediately prior to the
Amendment No. 2 Effective Date (an “Existing Term Lender”) that executes and
delivers a signature page to this Amendment in the form of Annex I hereto (a
“Lender Addendum”) will thereby (i) agree to the terms of this Amendment and
(ii) agree to continue all (or such lesser amount as the Lead Arranger may
allocate) of such Existing Term Lender’s Existing Term Loans as Term Loans under
the Credit Agreement as amended hereby (such continued Existing Term Loans (or
such lesser amount as the Lead Arranger may allocate), the “Continuing Term
Loans” and all such Lenders, collectively, the “Continuing Term Lenders”; the
Existing Term Lenders that are not Continuing Term Lenders are referred to as
the “Non-Continuing Term Lenders”; the principal amount of the difference (if
any) between the sum of the Existing Term

 

--------------------------------------------------------------------------------


 

Loans of any Continuing Term Lender and the Continuing Term Loans of such
Continuing Term Lender as a result of such lesser amount so allocated shall be
referred to as the “Non-Allocated Existing Term Loans” of such Continuing Term
Lender) in a principal amount equal to the aggregate principal amount of such
Existing Term Lender’s Existing Term Loans;

 

WHEREAS, each Person that agrees to make Other Term Loans (the “New Term
Lender”) will make Other Term Loans to the Borrower on the Amendment No. 2
Effective Date (the “Shortfall Term Loans”) in an amount equal to its Shortfall
Term Loan Commitment (defined below), which Shortfall Term Loans shall have the
same terms as the Existing Term Loans as modified pursuant to the terms of this
Amendment;

 

WHEREAS, the Continuing Term Lenders and the New Term Lenders are severally
willing to continue their Existing Term Loans and/or to make Shortfall Term
Loans and such Existing Term Loans and Shortfall Term Loans shall constitute the
“Term Loans” and the Continuing Term Lenders and the New Term Lenders shall
constitute the “Term Lenders” from and after the Amendment No. 2 Effective Date
for all purposes of the Loan Documents;

 

WHEREAS, the Term Loans outstanding after giving effect to this Amendment will
have the same terms as the Existing Term Loans, except as otherwise amended
hereby;

 

WHEREAS, the Borrower has engaged JPMorgan Chase Bank, N.A. (“JPMCB”), Barclays
Bank PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC,
Goldman Sachs Bank USA, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Morgan Stanley Senior Funding Inc., RBC Capital Markets1, SunTrust Robinson
Humphrey, Inc. and Wells Fargo Securities, LLC and/or their respective
designated affiliates to act as joint lead arrangers and bookrunners with
respect to this Amendment and the amendment of the Term Loans contemplated
hereby (collectively, the “Lead Arrangers”), and JPMCB has been engaged by the
Borrower to act as lead “left” Lead Arranger and bookrunner in respect of the
loans contemplated hereby and the Lead Arrangers and JPMCB hereby agree to act
in such respective roles and capacities; and

 

WHEREAS, pursuant to Sections 2.15 and 10.01 of the Credit Agreement, the
Continuing Term Lenders, the New Term Lenders and the Loan Parties are willing
to amend the Credit Agreement as set forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

 

 

--------------------------------------------------------------------------------

1  RBC Capital Markets is a brand name is a brand name for the capital markets
activities of Royal Bank of Canada and its affiliates

 

2

--------------------------------------------------------------------------------


 

Section 1.  Defined Terms; References.  Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby.

 

Section 2.  Term Loans.

 

(a)                               Subject to the terms and conditions set forth
herein, each Continuing Term Lender severally agrees to continue all (or such
lesser amount as the Lead Arranger may allocate) of such Continuing Term
Lender’s Existing Term Loans as Term Loans under the Credit Agreement as amended
hereby in a principal amount equal to the principal amount of its Existing Term
Loans (or such lesser amount as the Lead Arranger may allocate).

 

(b)                              Subject to the terms and conditions set forth
herein, each New Term Lender severally agrees to make a Shortfall Term Loan to
the Borrowers on the Amendment No. 2 Effective Date in a principal amount equal
to its Shortfall Term Loan Commitment, which amount shall be made available to
the Administrative Agent or the Borrower in immediately available funds. The
“Shortfall Term Loan Commitment” of any New Term Lender will be the amount set
forth opposite such New Term Lender’s name on Schedule 1 hereto.  On the
Amendment No. 2 Effective Date, the proceeds of the Shortfall Term Loans shall
be applied to prepay the aggregate principal amount of the Existing Term Loans
of the Non-Continuing Existing Term Lenders and the Non-Allocated Existing Term
Loans of all the Continuing Term Lenders.

 

(c)                               For the avoidance of doubt, on and after the
Amendment No. 2 Effective Date, the Term Loans shall constitute a single
Class of Loans under the Credit Agreement.

 

(d)                             On the Amendment No. 2 Effective Date, each
Non-Continuing Term Lender shall have its Existing Term Loans prepaid in full in
cash and each Continuing Term Lender shall have its Non-Allocated Existing Term
Loans prepaid in full in cash (in each case together with all accrued and unpaid
interest thereon).

 

Section 3.   Certain Amendments. Effective upon the consummation of the
Amendment No. 2 Effective Date, the Credit Agreement is hereby amended as
follows:

 

(a)                               Section 1.01 of the Credit Agreement is hereby
amended by adding the following definitions in alphabetical order:

 

3

--------------------------------------------------------------------------------


 

“Amendment No. 2” means Amendment No. 2 to this Agreement dated as of
February 9, 2017, among the Borrowers, the other Loan Parties thereto, the
Lenders party thereto and Bank of America.”

 

“Amendment No. 2 Effective Date” means February 9, 2017.

 

(b)                    The definition of “Applicable Rate” in Section 1.01 of
the Credit Agreement is hereby amended replacing clause (a) in its entirety with
the following:

 

“(a)                        with respect to Term Loans, 3.00% in the case of
Eurodollar Rate Loans and 2.00% in the case of Base Rate Loans; and”

 

(c)                     The definition of “New Term Lender” in Section 1.01 of
the Credit Agreement is hereby amended to change the reference therein to
“Amendment No. 1” to “Amendment No. 2”.

 

(d)                   The definition of “Shortfall Term Loan Commitment” in
Section 1.01 of the Credit Agreement is hereby amended to change the reference
therein to “Amendment No. 1 Effective Date” to “Amendment No. 2 Effective Date”.

 

(e)                     The definition of “Term Lender” in Section 1.01 of the
Credit Agreement is hereby amended by replacing the reference in such definition
to “Amendment No. 1” to “Amendment No. 2”.

 

(f)                      The definition of “Term Loan” in Section 1.01 of the
Credit Agreement is hereby amended by replacing the reference in such definition
to “Amendment No. 1” to “Amendment No. 2”.

 

(g)                    Section 2.05(a)(iii) of the Credit Agreement is hereby
amended to replace the reference to “the date that is twelve (12) months
following the Amendment No. 1 Effective Date” with a reference to “October 21,
2017”.

 

(h)                    Section 2.07 of the Credit Agreement is hereby amended by
replacing clause (a)(i) in its entirety with the following:

 

“(a)      (i) Subject to adjustment pursuant to Section 2.07(a)(ii), the
Borrowers shall repay, on a joint and several basis, to the Administrative Agent
for the ratable account of the Term Lenders (A) on the last Business Day of each
fiscal quarter ending on or after March 31, 2017 and prior to the Maturity Date
for the Term Loans, an amount equal to 0.25% of the aggregate principal amount
of the Term Loans outstanding immediately after giving effect to the Amendment
No. 2 Effective Date and (B) to the extent not previously paid, on the Maturity
Date for the Term Loans, the aggregate principal amount of all Term Loans
outstanding on such date.”

 

4

--------------------------------------------------------------------------------


 

Section 4. Amendment No. 2 Effective Date.  This Amendment shall become
effective on the date when the following conditions are met (the “Amendment
No. 2 Effective Date”):

 

(a)    the Administrative Agent and Lead Arranger shall have received (i) a
counterpart signature page of this Amendment duly executed by each of the Loan
Parties, the Administrative Agent and the New Term Lenders and (ii) a Lender
Addendum or a counterpart to this Amendment, as applicable, executed and
delivered by each Continuing Term Lender;

 

(b)    the conditions set forth in Sections 2.15 and 4.02 of the Credit
Agreement shall be satisfied and the representations and warranties set forth in
Section 5 shall be true and correct on and as of the Amendment No. 2 Effective
Date, and the Lead Arranger and the Agent shall have received a certificate (in
form and substance reasonably acceptable to the Lead Arranger and the Agent),
dated as of the Amendment No. 2 Effective Date and signed by a Responsible
Officer of the Borrowers, to such effect;

 

(c)    the Lead Arranger and the Agent shall have received the favorable legal
opinion of (i) Davis Polk & Wardwell LLP, counsel to the Loan Parties and
(ii) Kutak Rock LLP, counsel to the Loan Parties;

 

(d)   the Agent and the Lead Arranger shall have received such documents and
certificates as the Agent, Lead Arranger or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of execution, delivery and performance of this Amendment, the
performance of the Credit Agreement and each other applicable Loan Document and
any other legal matters relating to the Loan Documents, all in form and
substance reasonably satisfactory to the Agent, Lead Arranger and its counsel;

 

(e)    all accrued and unpaid interest on the Term Loans to but excluding the
Amendment No. 2 Effective Date shall have been paid in full by Borrowers;

 

(f)    The Borrowers shall have paid all fees and amounts due and payable
pursuant to this Amendment and/or any letter agreements or fee letters by and
between the Borrowers and the Lead Arranger (collectively, “Engagement Letter”),
including, to the extent invoiced, reimbursement or payment of documented and
reasonable out-of-pocket expenses in connection with this Amendment and any
other out-of-pocket expenses of the Agent and the Lead Arranger required to be
paid or reimbursed pursuant to the Credit Agreement or the Engagement Letter;

 

(g)    The New Term Lenders shall have received, no later than three Business
Days prior to the Amendment No. 2 Effective Date, all documentation and other
information about the Loan Parties as has been

 

5

--------------------------------------------------------------------------------


 

requested by the Agent or any New Term Lender that such Person determines is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Act, that has been requested at least five Business Days in advance of the
Amendment No. 2 Effective Date; and

 

(h)    The Borrower shall have paid, or shall simultaneously with the Amendment
No. 2 Effective Date, the premium due pursuant to Section 2.05(a)(iii) of the
Credit Agreement required in connection with the Repricing Transaction that is
contemplated hereby (for the avoidance of doubt, such amount shall be
$21,079,668.75).

 

Section 5. Representations and Warranties. Each Loan Party represents and
warrants to the Agent and the Lenders as of the Amendment No. 2 Effective Date:

 

(a)    The representations and warranties of each Loan Party contained in
Article 5 of the Credit Agreement and in any other Loan Document (and assuming
this Amendment is a Loan Document) are true and correct in all material respects
as of the date hereof (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct as of such earlier date); provided, that, to the extent that such
representations and warranties are qualified by materiality, material adverse
effect or similar language, they are true and correct in all respects.

 

(b)    No Default or Event of Default exists or will result from this Amendment.

 

Section 6.  Costs and Expenses. The Borrowers agree to pay all reasonable and
documented out-of-pocket costs and expenses of the Agent (including the
reasonable and documented fees and expenses of Cahill Gordon & Reindel LLP,
counsel to the Agent) in connection with the preparation, execution, delivery
and administration of this Amendment and the other instruments and documents to
be delivered hereunder in accordance with the terms of Section 10.04 of the
Credit Agreement.

 

Section 7.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

Section 8.  Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

Section 9.  Waiver of Right of Trial by Jury.  Section 10.16 of the Credit
Agreement is incorporated herein by reference, mutatis mutandis.

 

6

--------------------------------------------------------------------------------


 

Section 10.  Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the Agent
or any other Agent, in each case under the Credit Agreement or any other Loan
Document, and (ii) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of either such agreement or any other
Loan Document.  Each and every term, condition, obligation, covenant and
agreement contained in the Credit Agreement as amended hereby, or any other Loan
Document, is hereby ratified and re-affirmed in all respects and shall continue
in full force and effect.  This Amendment shall constitute a Loan Document for
purposes of the Credit Agreement and from and after the Amendment No. 2
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment.  Each of the Loan Parties hereby consents to this Amendment and
confirms and reaffirms (i) that all obligations of such Loan Party under the
Loan Documents to which such Loan Party is a party shall continue to apply to
the Credit Agreement as amended hereby, (ii) its guaranty of the Obligations
(including obligations in respect to the Term Loans after giving effect to this
Amendment under the Guaranty, (iii) its pledges and grants of security interests
and Liens on the Collateral to secure the Obligations (including obligations in
respect to the Term Loans after giving effect to this Amendment) pursuant to the
Collateral Documents and (iv) such Guarantees, pledges and grants of security
interests, as applicable, shall continue to be in full force and effect and
shall continue to inure to the benefit of the Lenders (including the New Term
Lenders) and the other Secured Parties.  Neither the modification of the Credit
Agreement effected pursuant to this Amendment nor the execution, delivery,
performance or effectiveness of this Amendment (i) impairs the validity,
effectiveness or priority of the Liens granted pursuant to any Loan Document,
and such Liens continue unimpaired with the same priority to secure repayment of
all Obligations (including obligations in respect to the Term Loans after giving
effect to this Amendment), whether heretofore or hereafter incurred; or
(ii) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens. The parties hereto acknowledge and
agree that the amendment of the Credit Agreement pursuant to this Amendment and
all other Loan Documents amended and/or executed and delivered in connection
herewith shall not constitute a novation of the Credit Agreement and the other
Loan Documents as in effect prior to the Amendment No. 2 Effective Date.

 

Section 11. Certain Notice Requirements. The Borrowers, the Required Lenders and
the Administrative Agent agree that the notice requirements under the Credit
Agreement to the extent relating to (i) the prepayment of any Term Loans on the
Amendment No. 2 Effective Date in connection with the replacement and amendment
thereof as contemplated hereby and/or (ii) the borrowing of the Shortfall Term
Loans shall not apply to such replacement and

 

7

--------------------------------------------------------------------------------


 

amendment and borrowing of Shortfall Term Loans, and prior notice periods with
respect to such replacement and amendment and borrowing of Shortfall Term Loans
shall be as agreed among the Borrowers, the Administrative Agent and the Lead
Arranger (it being understood that no other notice requirements under any Loan
Document are waived, altered or changed in any way pursuant to this Amendment).

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

COMMUNICATIONS SALES & LEASING, INC.

 

 

 

 

 

 

By:

 /s/ Mark Wallace

 

 

Name:

Mark Wallace

 

 

Title:

Executive Vice President

 

 

 

 

 

CSL CAPITAL, LLC

 

 

 

 

 

 

By:

 /s/ Mark Wallace

 

 

Name:

Mark Wallace

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

CSL NATIONAL GP, LLC

 

CSL ALABAMA SYSTEM, LLC

 

CSL ARKANSAS SYSTEM, LLC

 

CSL FLORIDA SYSTEM, LLC

 

CSL IOWA SYSTEM, LLC

 

CSL MISSISSIPPI SYSTEM, LLC

 

CSL MISSOURI SYSTEM, LLC

 

CSL NEW MEXICO SYSTEM, LLC

 

CSL OHIO SYSTEM, LLC

 

CSL OKLAHOMA SYSTEM, LLC

 

CSL REALTY, LLC

 

CSL TEXAS SYSTEM, LLC

 

CSL NORTH CAROLINA REALTY GP, LLC

 

CSL TENNESSEE REALTY PARTNER, LLC

 

CSL TENNESSEE REALTY, LLC

 

UNITI FIBER HOLDINGS LLC

 

 

 

 

By:

 /s/ Mark Wallace

 

 

Name:

Mark Wallace

 

 

Title:

Executive Vice President

 

1

--------------------------------------------------------------------------------


 

 

CSL NATIONAL, LP,

 

 

 

 

 

By: CSL NATIONAL GP, LLC,

as its general partner

 

 

 

 

 

 

By:

 /s/ Mark Wallace

 

 

Name:

Mark Wallace

 

 

Title:

Executive Vice President

 

 

 

 

CAROLINA REALTY, LP,

 

 

 

 

 

By: CSL NORTH CAROLINA REALTY

GP, LLC, as its general partner

 

 

 

 

 

 

By:

 /s/ Mark Wallace

 

 

Name:

Mark Wallace

 

 

Title:

Executive Vice President

 

 

 

 

CSL NORTH CAROLINA SYSTEM, LP

 

 

 

 

 

By: CSL NORTH CAROLINA REALTY

GP, LLC, as its general partner

 

 

 

 

 

 

By:

 /s/ Mark Wallace

 

 

Name:

Mark Wallace

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

UNITI HOLDINGS LP

 

 

 

 

 

By: Uniti Holdings GP LLC, as its General Partner

 

 

 

 

By:

 /s/ Mark Wallace

 

 

Name:

Mark Wallace

 

 

Title:

Executive Vice President

 

2

--------------------------------------------------------------------------------


 

 

CSL BANDWIDTH INC.

 

PEG BANDWIDTH, LLC

 

CONTACT NETWORK, LLC

 

PEG BANDWIDTH DC, LLC

 

PEG BANDWIDTH DE, LLC

 

PEG BANDWIDTH IA, LLC

 

PEG BANDWIDTH LA, LLC

 

PEG BANDWIDTH MA, LLC

 

PEG BANDWIDTH MS, LLC

 

PEG BANDWIDTH TX, LLC

 

PEG BANDWIDTH VA, LLC

 

 

 

 

By:

 /s/ Mark Wallace

 

 

Name:

Mark Wallace

 

 

Title:

Executive Vice President

 

3

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By:

 /s/ Tiffany Shih

 

 

Name:

Tiffany Shih

 

 

Title:

Vice President

 

1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as
New Term Lender

 

 

 

 

 

 

By:

 /s/ Davide Migliardi

 

 

Name:

Davide Migliardi

 

 

Title:

Vice President

 

1

--------------------------------------------------------------------------------


 

ANNEX I

 

LENDER ADDENDUM TO
AMENDMENT

NO. 2

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment No. 2 to Credit Agreement  (the “Amendment”) to
the Credit Agreement dated as of April 24, 2015  (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among COMMUNICATIONS SALES & LEASING, INC. (“Holdings”), CSL CAPITAL, LLC, (“CSL
Capital” and, together with New Operating Partnership, the “Borrowers” (after
giving effect to this Amendment)), the LENDERS party thereto (the “Lenders”),
the Agents party thereto and BANK OF AMERICA, N.A., as Administrative Agent (the
“Agent”).  Capitalized terms used but not defined in this Lender Addendum have
the meanings assigned to such terms in the Amendment.

 

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees on the terms and subject to the conditions set forth in the
Amendment and the Credit Agreement as amended thereby, to continue all of its
Existing Term Loans (or such lesser amount as the Lead Arranger may allocate) as
Continuing Term Loans on the Amendment No. 2 Effective Date.  The undersigned
institution hereby makes the election to convert by amendment all of its
Existing Term Loans (or such lesser amount as the Lead Arranger may allocate)
into Continuing Term Loans pursuant to a cashless conversion on the Amendment
No. 2 Effective Date.

 

 

 

Name of Institution:

 

 

 

 

 

 

Executing as a Continuing Term Lender:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

For any institution requiring a second signature line:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------